       Case 1:17-cv-02207-LMM Document 111 Filed 04/15/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


CITY OF SUNRISE GENERAL                        Civ. A. No. 1:17-cv-02207-LMM
EMPLOYEES’ RETIREMENT PLAN,                    CLASS ACTION
on behalf of itself and all others
similarly situated,
                    Plaintiff,
             v.
FLEETCOR TECHNOLOGIES, INC.,
RONALD F. CLARKE, and ERIC R.
DEY,
                    Defendants.



                       ORDER AWARDING
            ATTORNEYS’ FEES AND LITIGATION EXPENSES

      This matter came on for hearing on April 14, 2020 (the “Settlement Hearing”)

on Lead Counsel’s motion for an award of attorneys’ fees and Litigation Expenses.

The Court having considered all matters submitted to it at the Settlement Hearing and

otherwise; and it appearing that notice of the Settlement Hearing substantially in the

form approved by the Court was mailed to all Class Members who or which could be

identified with reasonable effort, and that a summary notice of the hearing

substantially in the form approved by the Court was published in The Wall Street

Journal and was transmitted over the PR Newswire pursuant to the specifications of
       Case 1:17-cv-02207-LMM Document 111 Filed 04/15/20 Page 2 of 5




the Court; and the Court having considered and determined the fairness and

reasonableness of the award of attorneys’ fees and Litigation Expenses requested,

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      1.     This Order incorporates by reference the definitions in the Stipulation

and Agreement of Settlement dated November 6, 2019 (ECF No. 96-2) (the

“Stipulation”) and all capitalized terms not otherwise defined herein shall have the

same meanings as set forth in the Stipulation.

      2.     The Court has jurisdiction to enter this Order and over the subject matter

of the Action and all parties to the Action, including all Class Members.

      3.     Notice of Lead Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses was given to all Class Members who could be

identified with reasonable effort. The form and method of notifying the Class of the

motion for an award of attorneys’ fees and expenses satisfied the requirements of Rule

23 of the Federal Rules of Civil Procedure, the Private Securities Litigation Reform

Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due process, and all other applicable law and

rules, constituted the best notice practicable under the circumstances, and constituted

due and sufficient notice to all persons and entities entitled thereto.

      4.     Plaintiffs’ Counsel are hereby awarded attorneys’ fees in the amount of

25% of the Settlement Fund and $297,843.79 in payment of Lead Counsel’s litigation

                                           2
        Case 1:17-cv-02207-LMM Document 111 Filed 04/15/20 Page 3 of 5




expenses (which fees and expenses shall be paid from the Settlement Fund), which

sums the Court finds to be fair and reasonable. Lead Counsel shall allocate the

attorneys’ fees awarded amongst Plaintiffs’ Counsel in a manner which it, in good

faith, believes reflects the contributions of such counsel to the institution, prosecution,

and settlement of the Action.

      5.     In making this award of attorneys’ fees and reimbursement of expenses to

be paid from the Settlement Fund, the Court has considered and found that:

             (a)    The Settlement has created a fund of $50,000,000 in cash that has

      been funded into escrow pursuant to the terms of the Stipulation, and that

      numerous Class Members who submit acceptable Claim Forms will benefit

      from the Settlement that occurred because of the efforts of Plaintiffs’ Counsel;

             (b)    The fee sought is based on a retainer agreement entered into

      between Lead Plaintiff, a sophisticated institutional investor that actively

      supervised the Action, and Lead Counsel at the outset of the Action; and the

      requested fee has been reviewed and approved as reasonable by Lead Plaintiff;

             (c)    Copies of the Notice were mailed to over 80,600 potential Class

      Members and nominees stating that Lead Counsel would apply for attorneys’

      fees in an amount not exceed 25% of the Settlement Fund and for Litigation




                                            3
      Case 1:17-cv-02207-LMM Document 111 Filed 04/15/20 Page 4 of 5




     Expenses in an amount not to exceed $450,000, and no objections to the

     requested attorneys’ fees and expenses were received;

            (d)    Lead Counsel conducted the litigation and achieved the Settlement

     with skill, perseverance, and diligent advocacy;

            (e)    The Action raised a number of complex issues;

            (f)    Had Lead Counsel not achieved the Settlement there would remain

     a significant risk that Lead Plaintiff and the other members of the Class may

     have recovered less or nothing from Defendants;

            (g)    Plaintiffs’ Counsel devoted over 18,000 hours, with a lodestar

     value of over $8.1 million, to achieve the Settlement; and

            (h)    The amount of attorneys’ fees awarded and expenses to be

     reimbursed from the Settlement Fund are fair and reasonable and consistent

     with awards in similar cases.

     6.     Lead Plaintiff City of Sunrise General Employees’ Retirement Plan is

hereby awarded $8,613.80 from the Settlement Fund as reimbursement for its

reasonable costs and expenses directly related to its representation of the Class.

     7.     Any appeal or any challenge affecting this Court’s approval regarding

any attorneys’ fees and expense application shall in no way disturb or affect the

finality of the Judgment.

                                         4
           Case 1:17-cv-02207-LMM Document 111 Filed 04/15/20 Page 5 of 5




       8.      Exclusive jurisdiction is hereby retained over the parties and the Class

Members for all matters relating to this Action, including the administration,

interpretation, effectuation or enforcement of the Stipulation and this Order.

       9.      In the event that the Settlement is terminated or the Effective Date of the

Settlement otherwise fails to occur, this Order shall be rendered null and void to the

extent provided by the Stipulation.

       10.     There is no just reason for delay in the entry of this Order, and immediate

entry by the Clerk of the Court is expressly directed.

       SO ORDERED this15th day of April, 2020.



                                    ________________________________________
                                          The Honorable Leigh Martin May
                                             United States District Judge

#1372851




                                             5
